 



Exhibit 10.22
NOVARAY, INC.
CONVERSION AGREEMENT
     This Conversion Agreement (as defined below) (the “Agreement”) is entered
into on December 20, 2007 by and among NovaRay, Inc., a Delaware corporation
(“NovaRay”) and Arie Jacob Manintveld (“Holder”).
RECITALS
     WHEREAS, NovaRay borrowed funds from Holder pursuant to the terms and
conditions set forth in that certain convertible promissory note dated March 20,
2007, in the aggregate principal amount of $200,000.00, a copy of which is
attached hereto as Exhibit A (the “Note”);
     WHEREAS, NovaRay is currently in negotiations with Vision Capital and its
affiliates (the “Lead Investor”) to complete a “reverse merger” transaction
whereby a wholly-owned subsidiary (“Merger Sub”) of public shell company to be
identified (“PubCo”) will merge with and into NovaRay with NovaRay remaining as
the surviving entity after the merger whereby the stockholders of NovaRay will
receive common stock of PubCo in exchange for their capital stock of NovaRay
(the “Merger”);
     WHEREAS, concurrently with or immediately following the consummation of the
Merger, the Lead Investor and certain other investors (collectively, the
“Financing Investors”) and PubCo will complete a private placement financing
whereby PubCo will issue and sell its securities (the “Qualified Financing
Securities”) to the Financing Investors for aggregate gross proceeds to PubCo of
not less than $10,000,000.00 (not including conversion of any NovaRay
indebtedness) (the “Qualified Financing,” and with the Merger, collectively the
“Proposed Transaction”); and
     WHEREAS, as a material inducement to the Financing Investors to consummate
the Qualified Financing, NovaRay and Holder desire to enter into this Agreement
to provide for automatic conversion of all principal and interest accrued
through November 15, 2007 pursuant to the Note into Qualified Financing
Securities at the initial closing of the Qualified Financing on the terms and
conditions set forth herein.
     NOW, THEREFORE, in consideration of the mutual promises and covenants
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
AGREEMENT
     1. Automatic Conversion. Notwithstanding any other conversion rights or
obligations contained in the Note, in the event that NovaRay and PubCo shall
consummate the Proposed Transaction, Holder agrees that all principal and unpaid
but accrued interest through November 15, 2007 under the Note shall,
concurrently with the first closing of such Qualified Financing, automatically
convert into the Qualified Financing Securities issued and sold by PubCo to the
Financing Investors in such Qualified Financing at a conversion price equal to
80%

 



--------------------------------------------------------------------------------



 



of the purchase price paid for the Qualified Financing Securities by the
Financing Investors. In furtherance of the foregoing, Holder (x) consents to the
Merger in its capacity as a holder of the Note, and (y) agrees to execute and
deliver to PubCo any documents reasonably requested by PubCo to be executed by
the Financing Investors in the Qualified Financing (including, but not limited
to, a purchase agreement and a registration rights agreement), thereby agreeing
to be bound by all obligations and receive all rights thereunder.
     2. Interest Accrued After November 15th. Within five (5) days following the
first closing of the Qualified Financing, NovaRay shall cause PubCo to make a
cash payment to Holder representing all accrued but unpaid interest since
November 15, 2007 through such closing.
     3. Satisfaction of All Obligations. Holder acknowledges and agrees that
upon the automatic conversion described in Section 1 above and receipt of the
payment described in 2 above all of the obligations of NovaRay pursuant to the
Note shall be deemed paid and satisfied in full.
     4. Further Assurances. Holder shall, upon the request of NovaRay, execute,
acknowledge and deliver, or cause to be done, executed, acknowledged and
delivered, any assignments, consents, transfers and conveyances or waivers as
may be required to effect the provisions of the Agreement. Holder undertakes and
covenants to provide all assistance of whatever nature to effect the provisions
of the Agreement, including executing, acknowledging, delivering or causing to
be executed, acknowledged and delivered, any assignments, consents, transfers
and conveyances or waivers.
     5. Termination. In the event that the Proposed Transaction is not
consummated prior to January 15, 2008 for any reason, this Agreement shall
automatically terminate and the Note shall remain in full force and effect in
accordance with its terms (including any terms related to conversion, if any).
     6. Notices. Any notice, demand, or request required or permitted to be
given under the Agreement must be in writing and will be deemed given when
delivered personally, or three days after being deposited in the United States
mail as certified or registered mail, return receipt requested, with postage
prepaid, or the day following facsimile transmission, with confirmed
transmission, in either case addressed to the address shown below each party’s
signature, or at such other address as any party may designate by 10 days’
advance written notice to the other party.
     7. Amendment: Waiver. The Agreement may be amended only by the written
consent of the each party. No waiver of any provision of the Agreement will be
effective unless in writing and signed by the waiving party.
     8. Governing Law. The Agreement will be governed by, and will be construed
and enforced in accordance with, the laws of the state of California.
     9. Assignment. The rights and benefits of the Agreement will inure to the
benefit of and be enforceable by the Company and its respective successors and
assigns. The rights and

 



--------------------------------------------------------------------------------



 



obligations of either party under the Agreement may not be assigned by operation
of law or otherwise without the prior written consent of the nonassigning party.
     10. Attorneys’ Fees. If suit or action is filed by any party to enforce the
Agreement or otherwise with respect to the subject matter of the Agreement, the
prevailing party will be entitled to recover reasonable attorneys’ fees and
expenses incurred in preparation for and prosecution of such suit or action at
trial, on appeal, and in connection with any petition for review.
     11. Entire Agreement. This Agreement constitute the entire and exclusive
agreement between the parties with respect to the subject matter hereof. All
previous discussions and agreements with respect to this subject matter are
superseded by the Agreement.
     12. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same instrument.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            “HOLDER”

ARIE JACOB MANINTVELD
      By:   /s/ Arie Jacob Manintveld       Name:   Arie Jacob Manintveld      
Title:      

              Address for Notices:             Attn:      Fax:   

            “NOVARAY”

NOVARAY, INC.
      By:   /s/ Marc C. Whyte       Marc C. Whyte, Chief Executive Officer     
  Address for Notices:

NovaRay, Inc.
Attention: Chief Executive Officer
1850 Embarcadero Road,
Palo Alto, California 94303
Facsimile: (650) 565-8601       

[Signature Page to Conversion Agreement]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTE
EXHIBIT A

 